TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 5, 2021



                                      NO. 03-19-00078-CV


      Appellants, 12636 Research Ltd.; Hsu Realty Company, Inc.; and Chi-kao Hsu//
             Cross-Appellant, Indian Brothers, Inc. d/b/a Oak Liquor Cabinet

                                                 v.

              Appellee, Indian Brothers, Inc. d/b/a Oak Liquor Cabinet//
   Cross-Appellees, 12636 Research Ltd.; Hsu Realty Company, Inc.; and Chi-kao Hsu




        APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
          AFFIRMED IN PART; REVERSED AND RENDERED IN PART—
                       OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on November 21, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

that portion of the court’s judgment that awarded expert fees to appellee. Therefore, the Court

reverses that portion of the court’s judgment that awarded $7,112.50 in expert fees to appellee

and renders judgment that appellee take nothing on that claim. The Court further holds that there

was no reversible error in the remainder of the court’s judgment. Therefore, the Court affirms

the remainder of the trial court’s judgment. Appellants shall pay all costs relating to this appeal,

both in this Court and in the court below.